DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ALAN GOLDFARB, P.A.,
                              Appellant,

                                    v.

FLOYD BROWN, as Personal Representative of the Estate of CAROLE N.
                           BROWN,
                           Appellee.

                              No. 4D18-3741

                         [September 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 502016CA008514.

  Joel S. Perwin of Joel S. Perwin, P.A., Miami, for appellant.

  Joseph P. Discepola of Freedland Harwin Valori, PLLC, for appellee.

PER CURIAM.

   Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.